Citation Nr: 0732477	
Decision Date: 10/16/07    Archive Date: 10/26/07

DOCKET NO.  05-20 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, (claimed as a nervous condition).


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel




INTRODUCTION

The veteran had active military service from October 1985 to 
February 1986 and from November 1990 to May 1991.  He also 
served a member of the Army Reserve. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania that denied service connection for 
schizoaffective disorder (claimed as a nervous condition).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In light of the duties imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA) and its implementing 
regulations, the Board finds that all action needed to fairly 
adjudicate the claim for service connection for an acquired 
psychiatric disorder, has not been accomplished.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

As an initial matter, as noted in the Introduction, when the 
veteran initially filed a claim of entitlement to service 
connection in June 2003, he identified his disability as a 
"nervous condition", meaning a psychiatric disability.  Over 
the course of this appeal, the claim has revolved around 
schizoaffective disorder.  However, it is clear from the 
veteran's presentation and the many psychiatric diagnoses 
that he has not limited his claim; thus, the Board has re-
characterized the issue on appeal to encompass any and all 
acquired psychiatric disabilities.

The veteran and his family strongly contend that he has an 
acquired psychiatric disorder with an onset during active 
service in Germany.  The veteran asserts that while serving 
on guard duty he was subject to excessively long hours and 
sleep deprivation, creating significant stress that triggered 
the onset of psychiatric symptoms.  He started to have panic 
attacks, anxiety, and auditory hallucinations, which led him 
one night to believe, while on guard duty, that children were 
in danger.  He was hearing voices in such a way that he left 
his guard post; however, upon his return to his post, he was 
faced with disciplinary action.  He requested to see a 
psychiatrist.  He asserts that was when he was diagnosed with 
a "nervous condition."  The Board notes that in a letter 
dated in February 1991, the veteran speaks to having nervous 
problems.

In this case, the record shows that the veteran's complete 
service personnel records have not been associated with the 
claims file.  The veteran's DD Form 214 shows that the 
authority for his separation was AR 635-200, Chapter 13, and 
that the narrative reason for separation was unsatisfactory 
performance.  The separation code was "JHJ" which means 
unsuitability (reason unknown)/unsatisfactory performance.  
Reports associated with the veteran's Chapter 13 discharge 
may be probative to the veteran's claim of service connection 
for a psychiatric disorder.  Therefore, attempts to obtain 
all of the veteran's service personnel records should be 
obtained.

Although many postservice medical reports give a history that 
the veteran did not receive psychiatric treatment while in 
service, there are statements to the effect that he was 
treated in service.  The veteran should be given an 
opportunity to supply information, place and dates, he 
received psychiatric treatment in service.

Following receipt of the veteran's complete service personnel 
records, the agency of jurisdiction should make a 
determination as to whether the claims file needs to be 
reviewed by a psychiatrist for an opinion regarding the 
etiology of the veteran's psychiatric disorder.

Lastly, the veteran has made several statements indicating 
his attention to appoint his brother, [redacted], to 
represent him, which he may do, if he so desires. See 38 
C.F.R. §§ 14.630, 14.631, and 20.600 through 20.605 (2006).  
The veteran should be instructed on the procedure to have his 
brother represent him.

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim on appeal.

Accordingly, this matter is REMANDED to the RO for the 
following action:

1.  The veteran should be instructed on 
the procedure to appoint his brother as 
his representative.  He should also be 
given an opportunity to submit specific 
information regarding any psychiatric 
treatment he received in service (i.e., 
the dates and places of treatment)

2.  The RO should contact the National 
Personnel Records Center (NPRC) and the 
service department and request that a 
search be made for all mental health 
treatment and clinical records, mental 
health evaluations, psychiatric 
examinations as well as any hospital 
records for mental health treatment 
(inpatient or outpatient) concerning the 
veteran from November 1990 to May 1991 at 
military medical facilities in Germany, 
to include (but not limited to): United 
States Army Hospital in Nuremberg, 
Germany, the 5th General Hospital in 
Stuttgart, Germany, and the O'Darby Army 
Hospital in Nuremberg, Germany; and the 
examining facility noted as "PTMC" on 
the veteran's May 1991 separation 
examination report; as well as military 
medical facilities in Fort Dix, New 
Jersey at the time of separation.   

3.  The Agency of Original Jurisdiction 
should verify that all service medical 
records have been associated with the 
claims file, including all service 
medical records connected to the 
veteran's separation from active service 
in May 1991 under AR 635-200, Chapter 13.  

4.  The Agency of Original Jurisdiction 
should also contact the NPRC, or any 
other appropriate agency, to request the 
veteran's complete service personnel 
records, to include any disciplinary or 
administrative actions or proceedings 
(including any medical board 
proceedings), especially those in 
connection with the veteran's separation 
from active service in May 1991 under AR 
635-200 Chapter 13.  If no such records 
can be found, or if they have been 
destroyed, ask for specific confirmation 
of that fact.

5.  The veteran should be requested to 
provide authorization for the Agency of 
Original Jurisdiction to obtain 1983 
treatment records from Dr. O'Toole, at 
Mental Health Services, who was 
affiliated with Community Counseling 
Services as identified in the June 2004 
VA examination report.

6.  Following the receipt of the above, 
the Agency of Original Jurisdiction 
should review the records and determine 
whether the claims file should be 
reviewed by a psychiatrist to determine 
whether the veteran's current psychiatric 
disability is related to service.  In 
this regard, a determination as to 
whether an additional psychiatric 
examination is warranted should be made 
by the Agency of Original Jurisdiction.

The VA psychiatrist is asked to provide 
an opinion as to whether it is at least 
as likely as not (i.e., 50 percent or 
greater probability) that any currently 
diagnosed acquired psychiatric disorder 
is related to the veteran's military 
service or if preexisting service was it 
aggravated by military service?  

If any psychiatric disability was 
incurred before November 1990, was there 
a permanent increase in disability, 
beyond the natural progress of the 
disorder, during a period of military 
duty, namely from November 1990 to May 
1991.

If not pre-existing service, the 
psychiatrist should specifically opine 
whether it is at least as likely as not 
(i.e., 50 percent or greater probability) 
that the veteran has an acquired 
psychiatric disorder which had its onset 
during the veteran's period of service 
from November 1990 to May 1991.

The examiner is particularly requested, 
to the extent possible, to reconcile the 
opinions in the January 2007, January 
2004, and June 2004 VA examination 
reports. 

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against it.). 

7.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

8.  Thereafter, the RO should 
readjudicate this claim, and if the 
benefits sought on appeal remain denied, 
the veteran should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim, 
to include a summary of the evidence and 
applicable law and regulations.  The RO 
must afford him the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

